DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PUB. 2019/0172752) in view of Hsiao et al. (US PUB. 2015/0263122).
Regarding claim 1, Hsu teaches a semiconductor structure comprising: 
a substrate 12; 
a gate structure (46 and/or 48) overlying the substrate 12 and formed in a first direction across the substrate 12 (Fig. 8); 
a fin (note area between source/drain 30(32)) overlying the substrate 12 and formed in a second direction across the substrate; 
a spacer structure (one of the ordinary skill would read layers 28, 38, 34, 60 & 58 as a spacer structure) adjacent the gate structure, wherein the spacer structure comprises at least three layers including an airgap 80 (Fig. 9); and 
a source/drain material 30(32) formed about the fin external to the spacer structure, wherein at least one intervening layer (e.g. 28 and/or 38) of the spacer structure is included between the source/drain material and the airgap 89 (Fig. 8-9).  
Hsu is silent on wherein the second direction is normal to the first direction, and wherein the fin intersects the gate structure as Hsu does not show a 3-D view of the semiconductor device, perhaps in the interest of brevity. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Hsiao teaches in Fig. 10 wherein a fin (also see Fig. 5-6) overlying a substrate and formed in a second direction across the substrate, wherein the second direction is normal to the first direction, and wherein the fin intersects the gate structure (see Fig. 5-6 and Fig. 9A & 10). As such, said claim feature would have been obvious and within the routine skill in the art.
 Regarding claim 2, the combination of Hsu and Hsiao teaches the semiconductor structure of claim 1, wherein the spacer structure (28, 38, 34, 60 & 58)  comprises a first layer (e.g. 60) adjacent the gate structure and extending a first distance laterally outward from the gate structure (e.g. 42 & 40) over the fin and the substrate (Hsu’s Fig. 8-9 and Hsiao’s Fig. 10).
Regarding claim 5, the combination of Hsu and Hsiao teaches the semiconductor structure of claim 1, further comprising a contact etch stop layer positioned laterally outward of the spacer structure in a direction from the gate structure 46 (Para [0013]).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894